Citation Nr: 0306043	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-04 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1974 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In May 1999, the veteran and his spouse appeared at a 
personal hearing at the RO.  In September 2002, the Board 
undertook development of the issue presented pursuant to 
authority granted in 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(now codified at 38 C.F.R. § 19.9(a)(2) (2002)).  Although 
the veteran has not been furnished a copy of additional 
medical evidence received as a result of that development, 
there is no resulting prejudice to the veteran in light of 
the following decision of the Board. 

Although the veteran's appeal also originally included the 
issues of entitlement to an increased (compensable) rating 
for residuals of a fractured jaw and whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for disability manifested by chest pain 
and muscle spasms, these issues were denied in the September 
2002 Board decision and are therefore no longer in appellate 
status.   

As noted in the introduction to the September 2002 decision, 
entitlement to service connection for a "nervous condition" 
was denied by rating decision in September 1983.  That 
determination did not consider PTSD.  The following decision 
does not address any psychiatric disability except for PTSD. 


FINDING OF FACT

The veteran suffers from PTSD which is related to a verified 
inservice stressor.




CONCLUSION OF LAW

PTSD was incurred in the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a November 2002 letter and an August 
2001 supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.   See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).    The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes numerous VA and 
private treatment records, including a VA examination report 
in January 2003.  As the record shows that the veteran has 
been afforded VA examination in connection with his claim, 
the requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been 
met.  No additional pertinent evidence has been identified by 
the claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers a from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  When 
a disability is not initially manifested during service, 
service connection may nevertheless be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  The Board also notes that 38 C.F.R. 
§ 3.304(f) was recently amended as the regulation pertained 
to personal assault PTSD claims.  However, the amendment did 
not change the pertinent part of the regulation as in effect 
from March 1997 dealing with the requirement of a diagnosis 
of PTSD.  See generally 67 Fed. Reg. 10330 (Mar. 7, 2002).

The veteran's essential argument is that he currently has 
PTSD as a result of stressors he incurred while serving on 
active duty.  Specifically, the veteran contends that he 
incurred chronic PTSD during service as the result of 
traumatic injuries inflicted when he was personally assaulted 
and his jaw was fractured.  

A review of the service medical records shows that a June 
1981 clinical record referenced the fact that the veteran was 
involved in a fight resulting in a fractured right condoyle 
and left mandible.  This evidence therefore verifies that the 
in-stressor did occur.  

A VA examination report in January 2003 indicated that after 
a detailed review of the veteran's medical history and 
examination, the examiner found that it is clear that a 
diagnosis of PTSD is warranted at this time and that he meets 
all the criteria for DSM-IV for PTSD.  The examiner further 
found that the veteran's in-service stressor resulting in him 
suffering a broken jaw is clearly related and would be 
considered partially causally related to his current PTSD.  
The examiner explained that the diagnosis of PTSD related to 
the jaw incident shows a significant aggravation of an 
existing condition at the time in June 1981 when his jaw was 
fractured.  Moreover, the examiner opined that there is a 
clear linkage to both flashbacks and his nightmares to the 
jaw incident in addition to incidents prior to the veteran's 
service.  

It does not appear that any report of examination on entry 
into service is of record.  The Board therefore finds that 
the veteran is entitled to the presumption of soundness upon 
entry into service.  38 C.F.R. § 3.304.  Moreover, as the 
available service medical records fail to show a diagnosis of 
PTSD in service and earlier post-service VA examinations and 
medical records fail to demonstrate a diagnosis of PTSD, the 
Board is unable to find any persuasive support for the 
January 2003 VA examiner's opinion that PTSD existed prior to 
service.  In reviewing that opinion, it appears that the 
examiner was of the opinion that the veteran's PTSD was due, 
in part, to pre-service stressors.  While this may be true, 
the Board believes that the overall evidence demonstrates 
that the PTSD was first manifested after service.  Given the 
fact that the claimed inservice stressor has been verified, 
and in light of the VA examiner's opinion that the PTSD was 
caused, at least in part, by that inservice stressor, the 
Board is compelled to conclude that service connection for 
PTSD is warranted as having been incurred during service as 
opposed to being aggravated during service.  

In sum, service connection for PTSD is warranted.  In 
reaching this determination, the Board has resolved all 
reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is warranted.  The appeal is granted to this 
extent. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

